 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of June 17, 2020,
by and between IVERIC bio, Inc., a Delaware corporation (the “Company”), and the
Persons set forth on Schedule 1 of this Agreement (together with their
successors and assigns, the “Purchasers” and, together with the Company, the
“Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in a private placement (the “Private Placement”) pursuant to Section
4(a)(2) of and/or Regulation D (as defined below) under the Securities Act (as
defined below);

 

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company wishes to sell to the Purchasers shares of Common Stock
(the “Shares”) for an aggregate purchase price of $35,462,767 (the “Aggregate
Purchase Price”);

 

WHEREAS, the Purchasers desire to purchase the Shares from the Company; and

 

WHEREAS, the Company is concurrently initiating an underwritten public offering
of Common Stock (the “Public Offering”) pursuant to the Company’s registration
statement on Form S-3 (File No. 333-226497).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1           General Definitions. Wherever used in this Agreement, the
Exhibits or the Schedules attached hereto, unless the context otherwise
requires, the following terms have the following meanings:

 

“Affiliate” means any Person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.
As used in this definition of “Affiliate,” the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other ownership interest, by contract, or
otherwise.

 

“Aggregate Cap Amount” shall have the meaning set forth in Section 2.1 of this
Agreement.

 

“Aggregate Purchase Price” shall have the meaning set forth in the recitals.

 



 

 

 

“Agreement” shall have the meaning set forth in the introductory paragraph.

 

“Applicable Laws” means all laws, statutes, rules and regulations of
Governmental Authorities in the United States or elsewhere applicable to, as the
context may require, the Company and its Subsidiaries or the relevant Purchaser.

 

“BSA” shall have the meaning set forth in Section 3.2(n).

 

“BSA/PATRIOT Act” shall have the meaning set forth in Section 3.2(n).

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law,
regulation or executive order to close or be closed.

 

“Closing” shall have the meaning set forth in Section 2.2 of this Agreement.

 

“Closing Date” shall have the meaning set forth in Section 2.2 of this
Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock, $0.001 par value per share, of the
Company.

 

“Company” shall have the meaning set forth in the introductory paragraph.

 

“Cut Back Shares” shall have the meaning set forth in Section 4.1(c) of this
Agreement.

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“Effective Date” shall have the meaning set forth in Section 4.6(b).

 

“Effectiveness Period” shall have the meaning set forth in Section 4.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Filing Failure” shall have the meaning set forth in Section 4.5(a).

 

“Form 8-K” shall have the meaning set forth in Section 6.16.

 

“Governmental Authority” means any government, governmental department,
ministry, cabinet, commission, board, bureau, agency, tribunal, regulatory
authority, instrumentality, judicial, legislative, fiscal, or administrative
body or entity, whether domestic or foreign, federal, state or local, having
jurisdiction over the matter or matters and Person or Persons in question.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including the rules and regulations promulgated thereunder.

 

“Investor Questionnaire” shall have the meaning set forth in Section 3.2(k).

 



2

 

 

“Knowledge” means, with respect to the Company, the actual knowledge of any
executive officer of the Company.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, operating results, assets, liabilities, operations or business of the
Company and its Subsidiaries, taken as a whole, or (ii) the ability of the
Company to perform any of its material obligations under this Agreement.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed, pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K, as an exhibit to the Company’s Annual Report on Form 10-K for
the year ended December 31, 2019 or any subsequent SEC Report filed or required
to be filed by the Company.

 

“Non-Public Information” shall have the meaning set forth in Section 6.17.

 

“OFAC” shall have the meaning set forth in Section 3.2(n).

 

“OFAC List” shall have the meaning set forth in Section 3.2(n).

 

“Organizational Documents” means the Certificate of Incorporation and Bylaws,
each as amended to date, of the Company.

 

“Parties” shall have the meaning set forth in the introductory paragraph.

 

“PATRIOT Act” shall have the meaning set forth in Section 3.2(n).

 

“Permitted Transferee” means, with respect to a Purchaser, an Affiliate of such
Purchaser that is an investment fund or managed account that shares the same
management company or investment adviser with such Purchaser.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, Governmental Authority or any
political subdivision or agency thereof, or any other entity.

 

“Placement Agents” shall have the meaning set forth in Section 3.1(o).

 

“Press Release” shall have the meaning set forth in Section 6.16.

 

“Private Placement” shall have the meaning set forth in the recitals.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

 



3

 

 

“Public Offering” shall have the meaning set forth in the recitals.

 

“Public Offering Price” shall have the meaning set forth in Section 2.1.

 

“Purchasers” shall have the meaning set forth in the introductory paragraph.

 

“Preliminary Public Offering Prospectus” means the preliminary prospectus
supplement relating to the Public Offering dated the date hereof.

 

“Public Offering Prospectus” means the final prospectus supplement relating to
the Public Offering.

 

“Purchase Price” shall have the meaning set forth in Section 2.1.

 

“QIB” shall have the meaning set forth in Section 3.2(k).

 

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for Shares, whether by merger,
charter amendment or otherwise; provided that a security shall cease to be a
Registrable Security upon the earliest of (A) a sale pursuant to a Registration
Statement or a valid exemption under the Securities Act, and (B) such security
becoming eligible for sale without restriction by the Purchasers or their
Permitted Transferees pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
Securities Act.

 

“Registration Liquidated Damages” shall have the meaning set forth in Section
4.5(a).

 

“Registration Statement” means a registration statement on Form S-3 (unless the
Company is not then eligible to register for resale the Common Stock on such
registration statement, in which case registration shall be on another
appropriate form for such purpose) in satisfaction of the requirements set forth
in Section 4.1 and covering the resale of the Registrable Securities.

 

“Regulation D” means Regulation D promulgated under the Securities Act.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning set forth in Section 3.1(a) of this
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“SEC Restrictions” shall have the meaning set forth in Section 4.1(c) of this
Agreement.

 



4

 

 

“Selling Securityholder Questionnaire” means a form of selling securityholder
questionnaire as may be reasonably requested by the Company from time to time.

 

“Shares” shall have the meaning set forth in the recitals.

 

“Subsidiary” or “Subsidiaries” means any entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions are at the time
directly or indirectly owned or controlled by Company.

 

“Transfer Agent” shall have the meaning set forth in Section 4.6(a) of this
Agreement.

 

Section 1.2           Interpretation. In this Agreement, unless the context
otherwise requires, all words and personal pronouns relating thereto shall be
read and construed as the number and gender of the party or parties requires and
the verb shall be read and construed as agreeing with the required word and
pronoun; the division of this Agreement into Articles and Sections and the use
of headings and captions is for convenience of reference only and shall not
modify or affect the interpretation or construction of this Agreement or any of
its provisions; the words “herein,” “hereof,” “hereunder,” “hereinafter” and
“hereto” and words of similar import refer to this Agreement as a whole and not
to any particular Article or Section hereof; the words “include,” “including,”
and derivations thereof shall be deemed to have the phrase “without limitation”
attached thereto unless otherwise expressly stated; references to a specified
Article, Exhibit, Section or Schedule shall be construed as a reference to that
specified Article, Exhibit, Section or Schedule of this Agreement; and any
reference to this Agreement means such document as the same shall be amended,
supplemented or modified and from time to time in effect.

 

ARTICLE 2

AGREEMENT FOR THE PURCHASE OF THE SHARES

 

Section 2.1           Purchase and Sale of the Shares. Subject to the conditions
set forth in Article 5 of this Agreement, each Purchaser shall purchase at the
Closing and the Company shall issue and sell at the Closing to each Purchaser
such number of Shares equal to the aggregate dollar amount as set forth opposite
such Purchaser’s name on Schedule 1 hereto (the “Purchase Price”) divided by the
per share price to the public in the Public Offering (the “Public Offering
Price”), as set forth on the cover page of the Public Offering Prospectus;
provided, however, that (a) no fractional number of Shares shall be sold
hereunder, (b) any fractional number of Shares shall be rounded down to the
nearest whole number of Shares and (c) the Aggregate Purchase Price will be
reduced by the value of any fractional share (as calculated on the basis of the
Public Offering Price); provided further, that if the Public Offering Price is
less than the “minimum price” as defined in Nasdaq Listing Rule 5635(d) and the
aggregate number of Shares to be issued to the Purchasers pursuant to the
foregoing calculation shall exceed 19.99% of the issued and outstanding Common
Stock immediately prior to the Closing Date (the “Aggregate Cap Amount”), then
the aggregate number of Shares to be issued to the Purchasers shall be reduced
to equal the Aggregate Cap Amount and each Purchaser shall be issued its pro
rata portion of such Aggregate Cap Amount and the Purchase Price to be paid by
such Purchaser shall be reduced by a corresponding amount. Each Purchaser shall
severally, and not jointly, be liable for only the purchase of Shares in
accordance with this Section 2.1 and not for the purchase of Shares for any
other Purchaser. The Company’s agreement with each of the Purchasers is a
separate agreement and the sale of Shares to each of the Purchasers is a
separate sale. The obligations of each Purchaser hereunder are expressly not
conditioned on the purchase by any or all of the other Purchasers of the Shares
such other Purchasers have agreed to purchase.

 



5

 

 

Section 2.2           Closing; Delivery. The closing of the purchase and sale of
the Shares hereunder (the “Closing”) shall take place remotely via the exchange
of documents and signatures at 10:00 a.m. New York City time on June 22, 2020,
or at such other time as soon as practicable thereafter as mutually agreed by
the Parties (the “Closing Date”). At the Closing, the Company shall deliver, or
cause to be delivered, to each Purchaser a certificate, instrument or book entry
representing the Shares being purchased by such Purchaser, and each Purchaser
shall deliver, or cause to be delivered, the Purchase Price by wire transfer of
immediately available funds in Dollars to an account designated by the Company.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Representations and Warranties of the Company. Assuming
the accuracy of the representations and warranties of the Purchasers set forth
in Section 3.2 and except as set forth in the SEC Reports (as defined below),
which disclosures serve to qualify these representations and warranties in their
entirety, the Company hereby represents and warrants as of the date of this
Agreement and as of the Closing Date that:

 

(a)               Since January 1, 2020, the Company has timely filed all
required reports (including exhibits), and any required amendments to any of the
foregoing, with the Commission (such reports and amendments, together with the
Preliminary Public Offering Prospectus, collectively, the “SEC Reports”). As of
their respective filing dates, each of the SEC Reports complied in all material
respects with the requirements of the Exchange Act and no SEC Reports, when
filed, declared effective or mailed, as applicable, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(b)               The Company and each of its Subsidiaries has been duly
organized, is validly existing and in good standing under the laws of their
respective jurisdictions of organization, has the corporate power and authority
to own or lease its property and to conduct its business and is duly qualified
to transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to so qualify or be in good
standing would not result in a Material Adverse Effect.

 

(c)               This Agreement has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by the Parties,
will constitute a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, (ii) applicable equitable principles relating to
enforceability (whether considered in a proceeding at law or in equity), or
(iii) with regard to any indemnity or contribution provision, federal or state
securities laws or considerations of public policy.

 



6

 

 

(d)               The authorized capital stock of the Company conforms in all
material respects as to legal matters to the description thereof contained in
the SEC Reports.

 

(e)               The Shares have been duly and validly authorized and, when
issued in accordance with the terms of this Agreement against payment by the
Purchasers therefor, will be validly issued, fully paid and non-assessable, and
the issuance of the Shares will not be subject to any preemptive or similar
rights that have not been validly waived.

 

(f)                The execution and delivery by the Company of, and the
performance by the Company of its obligations under, this Agreement will not
contravene (i) any Organizational Documents of the Company, (ii) any Material
Contract, or (iii) any judgment, order or decree of any Governmental Authority
having jurisdiction over the Company or any of its Subsidiaries, except in the
cases of the foregoing clauses (ii) and (iii) any such contravention that would
not, individually or in the aggregate, have a Material Adverse Effect. No
consent, approval, authorization or order of, or qualification with, any
Governmental Authority is required for the performance by the Company of its
obligations under this Agreement, except those that have already been obtained
or made or as may be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Shares, or the filing with
the Commission of one or more Registration Statements pursuant to, and in
accordance with, Section 4.1, and except for those the absence of which would
not, individually or in the aggregate, have a Material Adverse Effect. The
Company is not in violation of its Organizational Documents.

 

(g)               Since December 31, 2019, there have not been any changes,
conditions, events or circumstances which have had, or would reasonably be
expected to have, a Material Adverse Effect.

 

(h)               The Company is not, and immediately after issuance of the
Shares will not be, an “investment company” within the meaning of the Investment
Company Act.

 

(i)                 Since December 31, 2019, (i) the Company has not incurred
any material liability or obligation, direct or contingent, nor entered into any
material transaction other than those in the ordinary course of business and
except as contemplated in this Agreement and in connection with the Public
Offering; (ii) the Company has not purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock; and (iii) there has not been any material change in
the Company’s capital stock (other than options or equity awards granted under
the Company’s equity incentive plans or in accordance with Nasdaq Listing Rule
5635(c)(4) as a material inducement to the acceptance of an offer of employment
or issuances of Common Stock pursuant to the Company’s employee stock purchase
plan), or the short-term debt or long-term debt of the Company, except in each
case as otherwise made in the ordinary course of business of the Company.

 



7

 

 

(j)                 The Company and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included in the SEC Reports is accurate. Since the end of the
Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially and adversely affected, or is reasonably
likely to materially and adversely affect, the Company’s internal control over
financial reporting. The Company and its Subsidiaries maintain an effective
system of disclosure controls and procedures (as defined in Rule 13a-15 of the
Exchange Act) that has been designed to ensure that information required to be
disclosed by the Company in the SEC Reports is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure.

 

(k)               Except in connection with the Public Offering, the Company has
not sold, issued or distributed any shares of Common Stock during the six-month
period preceding the Closing Date, including any sales pursuant to (i)
Rule 144A, (ii) Regulation D or (iii) Regulation S, other than shares of Common
Stock issued pursuant to (1) the Company’s employee benefit plans, employee
stock purchase plan, qualified stock option plans or other employee compensation
plans, (2) any award granted in accordance with Nasdaq Listing Rule 5635(c)(4)
as a material inducement to the acceptance of an offer of employment, or (4) the
exercise of outstanding options, warrants or similar rights or the vesting of
restricted stock awards.

 

(l)                 Assuming the accuracy of the representations and warranties
of the Purchasers set forth in Section 3.2 of this Agreement and their
compliance with their agreements set forth therein, (i) the Shares will be
issued in compliance with all applicable federal and state securities laws, and
(ii) it is not necessary, in connection with the issuance and sale of the Shares
to the Purchasers, to register the Shares under the Securities Act.

 

(m)             Neither the Company nor any of its Affiliates has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Shares in a manner that would
require registration of the Shares under the Securities Act.

 

(n)               None of the Company or any of its Affiliates or any other
Person acting on its or their behalf has (i) solicited offers for, or offered or
sold, the Shares by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S, and all such Persons have complied with the offering
restrictions requirement of Regulation S.

 



8

 

 

(o)               There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other similar fee or
commission as a result of the issuance and sale of the Shares in accordance with
and as contemplated by this Agreement, other than the underwriters engaged by
the Company with respect to the Public Offering and Cowen and Company, LLC and
Credit Suisse Securities (USA) LLC as the placement agents engaged by the
Company with respect to the Private Placement (together, the “Placement
Agents”).

 

(p)               The Company is not an “ineligible issuer” (as defined in Rule
405 of the Securities Act).

 

(q)               The Company acknowledges that each of the Purchasers will rely
upon the truth and accuracy of, and the compliance with, the representations,
warranties, agreements, acknowledgements and understandings of the Company set
forth herein.

 

Section 3.2           Representations and Warranties of the Purchasers. Each
Purchaser, severally and not jointly, hereby represents and warrants on behalf
of itself to the Company as of the date of this Agreement and as of the Closing
Date that:

 

(a)               Such Purchaser, if an entity, is duly organized, in good
standing and validly existing under the laws of the jurisdiction of
organization.

 

(b)               The Agreement has been duly authorized, executed and delivered
by such Purchaser and constitutes the valid and legally binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
except as such enforceability may be limited by (i) applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, (ii) applicable equitable principles
relating to enforceability (whether considered in a proceeding at law or in
equity), or (iii) with regard to any indemnity or contribution provision,
federal or state securities laws or considerations of public policy.

 

(c)               Such Purchaser has full power and authority to purchase the
Shares being purchased by the Purchaser and to enter into and perform its other
obligations under the Agreement and carry out the other transactions
contemplated thereby.

 

(d)               The Shares to be received by such Purchaser hereunder will be
acquired for such Purchaser’s own account, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act, and such
Purchaser has no agreement or understanding, directly or indirectly, or present
intention of selling, granting any participation in, or otherwise distributing
such Shares in violation of applicable federal and state securities laws. Such
Purchaser has no present intent to effect a “change of control” of the Company
as such term is understood under the rules promulgated pursuant to Section 13(d)
of the Exchange Act, and such Purchaser’s and its Affiliates’ beneficial
ownership of Common Stock will not exceed 9.99% of the outstanding Common Stock
immediately following the Closing.

 

(e)               Such Purchaser can bear the economic risk and complete loss of
its investment in the Shares and has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the investment contemplated hereby.

 



9

 

 

(f)                Such Purchaser understands that the Shares are characterized
as “restricted securities” under the U.S. federal securities laws inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances.

 

(g)               Such Purchaser understands that the Shares are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchasers’
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

 

(h)               Such Purchaser understands that any certificates, instruments,
or book entries may be notated with one or all of the following legends:

 

(i)                 “THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE COMPANY) THAT
SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF THE
SECURITIES ACT.”

 

(ii)              Any legend required by the Applicable Laws of any state or
other jurisdiction to the extent such laws are applicable to the Shares
represented by the certificate, instrument, or book entry so legended.

 

(i)                 Such Purchaser has (i) received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) all the information from the Company and its management
that the Purchaser considers necessary or appropriate for deciding whether to
purchase the Shares hereunder, including the SEC Reports and (ii) had an
opportunity to ask questions and receive answers from the Company regarding the
Company, its financial condition, results of operations and prospects, and the
terms and conditions of the offering of the Shares sufficient to enable it to
evaluate its investment; provided that the foregoing does not limit or modify
the representations and warranties made by the Company in Section 3.1 of this
Agreement or the right of each of the Purchasers to rely thereon.

 

(j)                 Such Purchaser did not learn of the offering and sale of the
Shares as a result of any general solicitation or general advertising.

 



10

 

 

 

(k)           Such Purchaser (i) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Shares, including investments in comparable companies, and (ii) is an
“accredited investor” as such term is defined in Regulation D and either
qualifies as (A) an institutional “accredited investor” described in Rule
501(a)(1), (2), (3) or (7) under the Securities Act or (B) a “qualified
institutional buyer” (“QIB”) as such term is defined in Rule 144A under the
Securities Act or an entity comprised exclusively of QIBs. Such Purchaser has
executed and delivered to the Company a questionnaire in substantially the form
attached hereto as Exhibit B (the “Investor Questionnaire”), which such
Purchaser represents and warrants is true, correct and complete. Such Purchaser
has not taken any of the actions set forth in, and is not subject to, the
disqualification provisions of Rule 506(d)(1) of the Securities Act.

 

(l)            Such Purchaser understands that nothing in this Agreement or any
other materials presented to the Purchaser in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. Such Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares.

 

(m)          Since the date on which the Company or its representatives first
engaged in discussions with the Purchaser about the sale of the securities
contemplated by this Agreement until the transactions contemplated by this
Agreement are first publicly disclosed by the Company, such Purchaser has not
and will not directly or indirectly, nor has or will any person acting on behalf
of or pursuant to any understanding with each Purchaser, disclosed or disclose
any information regarding the transactions contemplated hereby to any third
parties (other than such Purchaser’s legal, accounting and other advisors to
whom such information may have been disclosed on a confidential and “need to
know” basis) or directly or indirectly engaged or engage in, or caused or cause
any person to engage in, any transactions in or relating to the securities of
the Company (including, without limitation, any short sales (as defined in Rule
200(a) of Regulation SHO) or hedging transactions involving or relating to the
Company’s securities). Until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company, such Purchaser will maintain
the confidentiality of all disclosures made to it in connection with this
transaction, including the existence and terms of this transaction, other than
disclosures to such Purchaser’s legal, accounting and other advisors to whom any
such information may have been disclosed on a confidential and “need to know”
basis. Each Purchaser understands and acknowledges that the Commission currently
takes the position that coverage of short sales of shares of the Common Stock
“against the box” prior to effectiveness of a resale registration statement with
securities included in such registration statement would be a violation of
Section 5 of the Securities Act, as set forth in Item 239.10 of the Securities
Act Rules Compliance and Disclosure Interpretations compiled by the Office of
Chief Counsel, Division of Corporation Finance.

 



11

 

 

(n)          Such Purchaser is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
executive order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity targeted by any OFAC sanctions
program, (ii) an entity owned fifty percent (50%) or more, directly or
indirectly, by one or more persons or entities on the OFAC List, (iii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iv) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank. Such Purchaser agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that the Purchaser is permitted to do so under
applicable law. If the Purchaser is a financial institution subject to the Bank
Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA
PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), the Purchaser maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. To the extent required, the Purchaser maintains policies and
procedures reasonably designed for the screening of its investors against the
OFAC sanctions programs, including the OFAC List. The Purchaser maintains
policies and procedures reasonably designed to ensure that the funds held by the
Purchaser and used to purchase the Shares were legally derived. The Purchaser
agrees that, at or prior to the Closing, such Purchaser shall deliver to the
Company a duly completed and executed Internal Revenue Service Form W-9 or
Internal Revenue Service Form W-8BEN-E, as applicable.

 

(o)          Such Purchaser has access to cash in an amount sufficient to pay to
the Company the purchase price as set forth opposite such Purchaser’s name on
Schedule 1 hereto.

 

(p)          Such Purchaser acknowledges that the Company and the Placement
Agents will rely upon the truth and accuracy of, and the compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Purchaser set forth herein.

 

(q)          There is no broker, investment banker, financial advisor, finder or
other person which has been retained by or is authorized to act on behalf of
such Purchaser who might be entitled to any fee or commission for which the
Company will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.

 

(r)           Such Person is not relying and has not relied on any
representations or warranties whatsoever regarding the Company, express or
implied, except for the representations and warranties in Section 3.1.  Such
representations and warranties by the Company constitute the sole and exclusive
representations and warranties of the Company.  In connection with the due
diligence investigation of the Company by Purchaser, Purchaser and its
Affiliates, directors, officers, employees, agents, representatives and advisors
have received and may continue to receive after the date hereof from the Company
and its Affiliates, directors, officers, employees, consultants, agents,
representatives and advisors certain information regarding the Company. 
Accordingly, Purchaser hereby acknowledges and agrees that neither the Company
nor any of its Affiliates, directors, officers, employees, consultants, agents,
representatives or advisors, nor any other Person, has made or is making any
express or implied representation or warranty with respect to such information
unless any such information is expressly addressed or included in a
representation or warranty made by the Company contained in this Agreement. In
addition, such Purchaser hereby acknowledges and agrees that it has not relied
upon the Placement Agents in connection with such Purchaser’s due diligence
review of the Private Placement and the Company.

 



12

 

 

ARTICLE 4

REGISTRATION RIGHTS

 

Section 4.1           Mandatory Registration Statement.

 

(a)           Registration Statement. Subject to the terms and conditions of
this Agreement, the Company shall use commercially reasonable efforts to file a
Registration Statement with the Commission on or before the date that is 60 days
following the Closing Date (the “Filing Date”) to register all of the
Registrable Shares on Form S-3 under the Securities Act. The Company shall use
its commercially reasonable efforts to cause such Registration Statement to be
declared effective within 90 days following the Closing Date (or, in the event
the Staff reviews and has written comments to the Registration Statement, within
120 days following the Closing Date), such efforts to include, without limiting
the generality of the foregoing, preparing and filing with the Commission any
financial statements or other information that is required to be filed prior to
the effectiveness of such Registration Statement. Such Registration Statement
shall not include any shares of Common Stock or other securities for the account
of any other holder without the prior written consent of a majority of the
Registrable Securities then held by the Purchasers or Permitted Transferees.

 

(b)           Filing; Effectiveness. The Company shall use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act for a period up to the earlier of (i) one year from the
date of this Agreement and (ii) the date that all Registrable Securities covered
by such Registration Statement have been sold or can be sold without restriction
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the Securities Act (the
“Effectiveness Period”). The Company shall notify the Purchasers in writing
promptly (and in any event within five (5) Business Days) after receiving
notification from the Commission that a Registration Statement has been declared
effective or that a Prospectus has been filed.

 

(c)           Rule 415; Cutback. If at any time the Commission takes the
position that the offering of some or all of the Registrable Securities in the
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 under the Securities Act or requires any
Purchaser to be named as an “underwriter,” the Company shall use commercially
reasonable efforts to persuade the Commission that the offering contemplated by
such Registration Statement is a valid secondary offering and not an offering
“by or on behalf of the issuer” as defined in Rule 415 and that none of the
Purchasers is an “underwriter.” In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this
Section 4.1(c), the Commission does not alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
Commission may require to assure the Company’s compliance with the requirements
of Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Purchaser as an “underwriter” in such
Registration Statement without the prior written consent of such Purchaser. Any
cut-back imposed on the Purchasers pursuant to this Section 4.1(c) shall be
allocated among the Purchasers on a pro rata basis and shall be applied first to
any of the Registrable Securities of such Purchasers as such Purchasers shall
designate, unless the SEC Restrictions require or provide otherwise or the
Purchasers otherwise agree. From and after such date as the Company is able to
effect the registration of such Cut Back Shares, the Company shall use
commercially reasonable efforts to file a Registration Statement relating to
such Cut Back Shares and to have such Registration Statement declared effective
by the Commission.

 



13

 

 

Notwithstanding the foregoing, it is understood and agreed that a registration
statement under the Securities Act may expire pursuant to the rules and
regulations of the Commission after a specified date (currently, in the case of
a shelf registration statement pursuant to Rule 415 under the Securities Act,
three years following the date it is declared effective by the Commission). It
is agreed that any expiration of a registration statement pursuant to the rules
and regulations of the Commission shall not represent a violation or breach of
any of the Company’s obligations under this Agreement; provided that in such
case, either prior to or promptly following such expiration time, during the
Effectiveness Period, the Company agrees to use commercially reasonable efforts
to prepare, file and caused to be declared effective a replacement Registration
Statement.

 

Section 4.2           Obligations of the Purchasers.

 

(a)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Sections 4.1(a) through 4.1(c) with
respect to the Registrable Securities of any Purchaser that such Purchaser
furnish in writing to the Company a Selling Securityholder Questionnaire and any
other information regarding itself, the Registrable Securities held by it and
the intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities, and such Purchaser shall execute such documents in connection with
such registration as the Company may reasonably request. At least five
(5) Business Days prior to the first anticipated filing date of any Registration
Statement, the Company shall notify each Purchaser of the information the
Company requires from such Purchaser. A Purchaser shall provide such information
to the Company at least two (2) Business Days prior to the first anticipated
filing date of such Registration Statement.

 

(b)           Each Purchaser, by its acceptance of the Shares, agrees to
cooperate with the Company, promptly furnish information to the Company and
complete and execute such documents in connection with the preparation and
filing of a Registration Statement hereunder unless such Purchaser has notified
the Company in writing of its election to exclude all of its Registrable
Securities from such Registration Statement.

 

(c)           Each Purchaser agrees that, upon receipt of any notice from the
Company of the happening of an event pursuant to Section 4.3(b), such Purchaser
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Purchaser is advised by the Company that such dispositions may again be made.
Each Purchaser further agrees that it will comply with the prospectus delivery
requirements of the Securities Act as applicable to it or an exemption therefrom
in connection with sales of Registrable Securities pursuant to any Registration
Statement and that it shall sell its Shares in accordance with the Plan of
Distribution set forth in the Prospectus. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

 



14

 

 

Section 4.3           Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall (from the Filing Date and
to the expiration of the Effectiveness Period):

 

(a)           Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective, as to the applicable Registrable Securities for the
Effectiveness Period and comply in all material respects with the provisions of
the Securities Act and the Exchange Act applicable to the Company with respect
to the disposition of all Registrable Securities covered by the Registration
Statement during the Effectiveness Period.

 

(b)           Promptly notify the Purchasers, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the Commission and
furnish to such holder a supplement to or an amendment of such Prospectus as may
be necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(c)           Use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement and, (ii) if such order is issued, obtain the withdrawal of any such
order at the earliest practical moment;

 

(d)           If requested by any Purchaser, promptly provide such Purchaser,
without charge, one (1) copy of any Registration Statement and any amendment
thereto, each preliminary prospectus and Prospectus and each amendment or
supplement thereto, and, if requested by a Purchaser, each letter written by or
on behalf of the Company to the Commission or the staff of the Commission and
each item of correspondence from the Commission or the staff of the Commission,
in each case relating to such Registration Statement (other than any portion of
any of the foregoing which contains information for which the Company has sought
confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Purchaser may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Purchasers that are covered by such Registration Statement;

 

(e)           Prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Purchasers and their counsel in connection with the registration or
qualification of such Registrable Securities covered by such Registration
Statement for the offer and sale under the securities or blue sky laws of such
jurisdictions reasonably requested by the Purchasers; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4.3(e), (ii) subject
itself to general taxation in any jurisdiction where it would not otherwise be
so subject but for this Section 4.3(e), or (iii) file a general consent to
service of process in any such jurisdiction.

 



15

 

 

(f)           The Company shall promptly inform the Purchasers in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to make available a Prospectus in connection with any disposition of
Shares.

 

Section 4.4           Registration Expenses. The Company will pay all expenses
incurred by it in complying with its obligations under Article 4, including
filing and printing fees, fees and expenses of the Company’s counsel and
accountants, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws and listing fees, but excluding
discounts, commissions or fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold, stock transfer taxes applicable to the sale of the
Registrable Securities and fees and disbursements of counsel for Purchasers.

 

Section 4.5           Effect of Failure to Timely File the Registration
Statement.

 

(a)           If a Registration Statement covering all of the Registrable
Securities required to be covered thereby and required to be filed by the
Company pursuant to this Agreement is not filed with the Commission on or before
the Filing Date (the “Filing Failure”), the Company will make pro rata payments
to each Purchaser then holding Registrable Securities, as liquidated damages and
not as a penalty (the “Registration Liquidated Damages”), an amount in cash
equal to one percent (1.0%) of the aggregate purchase price paid pursuant to
this Agreement by such Purchaser for such Purchaser’s Registrable Shares then
held by such Purchaser and to be included in the Registration Statement on the
Filing Date for the initial day of failure to file such Registration Statement
by the Filing Date and for each subsequent thirty (30)-day period (pro rata for
any portion thereof) thereafter for which no such Registration Statement is
filed with respect to the Registrable Securities. Such payments shall be made to
each Purchaser then holding Registrable Securities in cash no later than ten
(10) Business Days after the date of the initial failure to file such
Registration Statement by the Filing Deadline and after the end of each
subsequent thirty (30)-day period, as applicable.

 

(b)           The Parties agree that (i) notwithstanding anything to the
contrary herein, no Registration Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (it being
understood that this sentence shall not relieve the Company of any Registration
Liquidated Damages accruing prior to the expiration of the Effectiveness Period)
and (ii) any Registration Liquidated Damages paid to a Purchaser shall be such
Purchaser’s exclusive monetary remedy with respect to the Company’s failure to
file a Registration Statement in accordance with the terms set forth in this
Agreement, but shall not affect any other remedies available in equity.

 

(c)           Notwithstanding any other provision in this Agreement, (i) the
Filing Date shall be extended and any Filing Failure shall be automatically
waived by no action of the Purchasers, in each case, without default by or
liquidated damages payable by the Company hereunder in the event that the
Company’s failure to make such filing results from the failure of a Purchaser to
timely provide the Company with information requested by the Company and
necessary to complete a Registration Statement in accordance with the
requirements of the Securities Act (in which case any such deadline would be
extended, and a Filing Failure waived, with respect to all Registrable
Securities until such time as the Purchaser provides such requested
information).

 



16

 

 

Section 4.6           Removal of Legends.

 

(a)           In connection with any sale, assignment, transfer or other
disposition of the Shares by a Purchaser pursuant to Rule 144 or pursuant to any
other exemption under the Securities Act such that the purchaser acquires freely
tradable shares and upon compliance by the Purchaser with the requirements of
this Agreement, if requested by the Purchaser, the Company shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to remove any
restrictive legends related to the book entry account holding such Shares and
make a new, unlegended entry for such book entry Shares sold or disposed of
without restrictive legends within two (2) Business Days of any such request
therefor from such Purchaser, provided that the Company has timely received from
the Purchaser customary representations and other documentation reasonably
acceptable to the Company in connection therewith.

 

(b)           Subject to receipt from the Purchaser by the Company and the
Transfer Agent of customary representations and other documentation reasonably
acceptable to the Company and the Transfer Agent in connection therewith, upon
the earliest of such time as the Shares (i) have been sold or transferred
pursuant to an effective registration statement, (ii) have been sold pursuant to
Rule 144 of the Securities Act, or (iii) are eligible for resale under Rule
144(b)(1) of the Securities Act or any successor provision (such earliest date,
the “Effective Date”), the Company shall, in accordance with the provisions of
this Section 4.6(b) and within two (2) Business Days of any request therefor
from a Purchaser accompanied by such customary and reasonably acceptable
documentation referred to above, (A) deliver to the Transfer Agent irrevocable
instructions that the Transfer Agent shall make a new, unlegended entry for such
book entry Shares, and (B) cause its counsel to deliver to the Transfer Agent
one or more opinions to the effect that the removal of such legends in such
circumstances may be effected under the Securities Act if required by the
Transfer Agent to effect the removal of the legend in accordance with the
provisions of this Agreement. The Company agrees that following the Effective
Date or at such time as such legend is no longer required under this Section
4.6, it will, within two (2) Business Days of the delivery by a Purchaser to the
Company or the Transfer Agent of a certificate representing shares issued with a
restrictive legend and receipt from the Purchaser by the Company and the
Transfer Agent of the customary representations and other documentation
reasonably acceptable to the Company and the Transfer Agent in connection
therewith that is referred to above, deliver or cause to be delivered to such
Purchaser a certificate representing such Shares (or uncertificated interest
therein) that is free from all restrictive and other legends. Shares subject to
legend removal hereunder may be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with The
Depository Trust Company as directed by such Purchaser. The Company shall be
responsible for the fees of its Transfer Agent and all fees of The Depository
Trust Company associated with such issuance.

 



17

 

 

Section 4.7           Indemnification.

 

(a)           Indemnification by the Company. The Company will indemnify and
hold harmless each Purchaser and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement or omission or alleged
omission of any material fact contained in any Registration Statement, any
preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii)  any violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (iii) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Purchaser’s behalf and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Purchaser or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, (ii) the use by a Purchaser of an outdated or defective
Prospectus after the Company has notified such Purchaser in writing that such
Prospectus is outdated or defective, (iii) a Purchaser’s failure to send or give
a copy of the Prospectus or supplement (as then amended or supplemented), if
required (and not exempted) to the Persons asserting an untrue statement or
omission or alleged untrue statement or omission at or prior to the written
confirmation of the sale of Registrable Securities or (iv) the disposition of
any Registrable Securities pursuant to any Registration Statement or Prospectus
covering such Registrable Securities following delivery of notice by the Company
in accordance with Section 4.2(c) and prior to being advised by the Company that
such dispositions may again be made.

 

(b)           Indemnification by the Purchasers. Each Purchaser agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, agents,
stockholders and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
(including reasonable attorney fees) resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in any
Registration Statement or Prospectus or preliminary Prospectus or any amendment
or supplement to any of the foregoing or necessary to make the statements in any
of the foregoing not misleading, to the extent, but only to the extent that such
untrue statement or omission is contained in any information furnished in
writing by such Purchaser to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. Except
to the extent that any such losses, claims, damages, liabilities or expenses are
finally judicially determined to have resulted from a Purchaser’s fraud or
willful misconduct, in no event shall the liability of such Purchaser pursuant
to this Section 4.7(b) be greater in amount than the dollar amount of the
proceeds (net of the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities included in such
Registration Statement giving rise to such indemnification obligation.

 



18

 

 

(c)           Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned or delayed, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

(d)           Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.
Except to the extent that any such losses, claims, damages, liabilities or
expenses are finally judicially determined to have resulted from a Purchaser’s
fraud or willful misconduct, in no event shall the contribution obligation of a
Purchaser’s pursuant to this Section 4.7(d) be greater in amount than the dollar
amount of the proceeds (net of the amount of any damages such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by such Purchaser upon the
sale of the Registrable Securities giving rise to such contribution obligation.

 



19

 

 

Section 4.8           Amendment and Waiver. Any term of this Article 4 may be
amended and the observance of any term of this Article 4 may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Company and the holders of a majority of
the Registrable Securities then held by the Purchasers or Permitted Transferees.

 

ARTICLE 5

CONDITIONS OF PURCHASE OF THE SHARES

 

Section 5.1           Conditions to the Sale of the Shares. The obligation of
the Company to issue and sell Shares to each Purchaser shall be subject to the
fulfillment of the following conditions unless such condition or conditions are
otherwise waived by the Company:

 

(a)           The Company shall have received executed counterparts of this
Agreement from each Purchaser;

 

(b)          Such Purchaser shall have delivered the purchase price for the
Shares set forth opposite such Purchaser’s name on Schedule 1 hereto to the
Company in accordance with this Agreement;

 

(c)           The representations and warranties made by such Purchaser in
Section 3.2 hereof shall be true and correct as of the Closing Date, except to
the extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such date;

 

(d)          Such Purchaser shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to
Closing;

 

(e)           The Company shall have received a Form W-9 or W-8BEN or W-8BEN-E
executed by such Purchaser; and

 

(f)           Such Purchaser shall have executed and delivered an Investor
Questionnaire that is reasonably satisfactory to the Company.

 

Section 5.2           Conditions to the Purchase of the Shares. The obligation
of each Purchaser to purchase Shares shall be subject to the fulfillment of the
following conditions unless such condition or conditions are otherwise waived by
such Purchaser:

 

(a)           Such Purchaser shall have received executed counterparts of this
Agreement from the Company;

 

(b)          The representations and warranties made by the Company in Section
3.1 hereof shall be true and correct as of the Closing Date, except to the
extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such date;

 



20

 

 

 

(c)          The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to
Closing;

 

(d)          The Company shall have delivered a certificate of the Secretary or
Assistant Secretary of the Company, certifying as to (1) the Organizational
Documents, and (2) board resolutions authorizing the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby;

 

(e)          The Company shall have filed with The Nasdaq Global Select Market a
Notification Form: Listing of Additional Shares for the listing of the Shares,
and The Nasdaq Global Select Market shall have raised no objection to the
consummation of the transactions contemplated by this Agreement;

 

(f)           The Company shall have delivered to the Purchasers the opinion of
Wilmer Cutler Pickering Hale and Dorr LLP, outside counsel for the Company,
dated as of the Closing Date in substantially the form attached hereto as
Exhibit A; and

 

(g)          The Company shall have completed the Public Offering.

 

Section 5.3           Mutual Conditions to Closing. The obligation of the
Company to issue and sell Shares to each Purchaser and the obligation of each
Purchaser to purchase Shares shall be subject to the fulfillment of the
following conditions unless such condition or conditions are otherwise mutually
waived by the Parties:

 

(a)          There shall be no action, suit, proceeding or investigation by a
Governmental Authority pending or currently threatened in writing against the
Company (to the Knowledge of the Company) or the Purchasers that questions the
validity of any of this Agreement, the right of the Company or the Purchasers to
enter into this Agreement or to consummate the transactions contemplated hereby;
and

 

(b)          No provision of any Applicable Law, and no judgment, injunction
(whether preliminary or permanent), order or decree, that prohibits, makes
illegal or enjoins the consummation of the transactions contemplated by this
Agreement, shall be in effect.

 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1           Notices. Any notices required or permitted to be given
under the terms hereof shall be sent by electronic mail and deemed given if
received during normal business hours of the recipient on a Business Day, or if
not so received, on the next Business Day. All notices shall be addressed to the
Party to be notified at the address as follows, or at such other address as such
Party may designate by giving the other Party written notice thereof in
accordance with the terms of this Section 6.1:

 



21

 

 

If to the Company:

 

IVERIC bio, Inc.
One Penn Plaza, 35th Floor
New York, New York 10119
Attention: General Counsel
Email: notices@ivericbio.com

 

With a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

Attn: Brian A. Johnson, Esq.
Email: brian.johnson@wilmerhale.com

 

If to the Purchasers: To the electronic mail address set forth immediately below
such Purchaser’s name on the signature pages hereto.

 

Section 6.2           Waiver of Notice. Whenever any notice is required to be
given to any of the Purchasers or the Company under this Agreement, a waiver
thereof in writing signed by the Person or Persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

 

Section 6.3           Amendment and Waiver. Subject to Section 4.8, any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the Purchasers (or their Permitted Transferees) holding Shares representing more
than 50% of the Shares outstanding or, if prior to the Closing, to be purchased
by the Purchasers pursuant to this Agreement.

 

Section 6.4           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York without regard to
the choice of law principles thereof. Each Party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a Party
hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each Party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or other proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each Party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or other proceeding by mailing a copy thereof
via registered or certified United States mail or overnight delivery (with
evidence of delivery) to such Party at its address under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by law, including via
electronic mail and the Parties agree that if service by process by electronic
mail is permitted by law, then the electronic mail addresses in effect for
notices to it under this Agreement may be used for such purposes. The Parties
hereby waive all rights to a trial by jury.

 



22

 

 

Section 6.5           Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall bind and inure to the respective successors and assigns of the
Parties. None of the parties hereto may assign its rights or obligations hereof
without the prior written consent of the Company, except that a Purchaser may,
without the prior consent of the Company, assign its rights to purchase the
Shares hereunder to a Permitted Transferee (provided each such Permitted
Transferee provides written notice of assignment to the Company promptly after
such assignee is effected and such assignee agrees in writing to be bound by the
terms of this Agreement and makes the same representations and warranties set
forth in Section 3.2 hereof). Notwithstanding the foregoing, a Purchaser may
only transfer or assign without the prior consent of the Company, in whole or
from time to time in part, to one or more Permitted Transferees its rights under
Article 4 in connection with the transfer of Registrable Securities by such
Purchaser to such Permitted Transferee, provided that (i) such Purchaser
complies with all laws applicable thereto and the provisions of this Agreement,
(ii) such transfer may otherwise be effected in accordance with applicable
securities laws; (iii) such Purchaser gives prior written notice to the Company
at least ten (10) days prior to the transfer, including the name and address of
such Permitted Transferee and the securities with respect to which such rights
are being transferred; and such Permitted Transferee agrees in writing to be
bound by the terms and provisions of this Agreement and following such transfer,
the further disposition of such securities by the Permitted Transferee is
subject to the same restrictions set forth in this Agreement, the Securities Act
and applicable state securities laws and (iv) such transfer is otherwise in
compliance with this Agreement. Except as specifically provided by this Section
6.5, the rights of a Purchaser as set out in Article 4 shall not be transferable
to any other person and no person who acquires Shares from a Purchaser shall
have the benefit of any of the rights provided under Article 4 of this
Agreement, and any attempted transfer by any Purchaser other than as expressly
set forth in this Section 6.5 shall cause all rights of such Purchaser therein
to be forfeited. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
permitted successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other person,
except that the Placement Agents are third party beneficiaries of the
representations and warranties of each Purchaser and the Company set forth
herein.

 

Section 6.6           Entire Agreement. This Agreement contains the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments, understandings and writings with respect thereto.

 

Section 6.7           Severability. Any provision of this Agreement that is
invalid, illegal, prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality,
prohibition or unenforceability without invalidating the remaining provisions
hereof but shall be interpreted as if it were written so as to be enforceable to
the maximum extent permitted by applicable law, and any such invalidity,
illegality, prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the Parties hereby waive any provision
of law which renders any provisions hereof invalid, illegal, prohibited or
unenforceable in any respect.

 



23

 

 

Section 6.8           Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies or other electronic transmission (including by PDF) thereof shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

Section 6.9           Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

Section 6.10        Survival. This Agreement and all agreements, representations
and warranties made in this Agreement, and in any document, certificate or
statement delivered pursuant thereto or in connection therewith shall be
considered to have been relied upon by the other Parties and shall survive the
execution and delivery of this Agreement and the purchase of the Shares
hereunder regardless of any investigation made by any such other Party or on its
behalf. Notwithstanding the foregoing, the warranties and representations of the
Company herein shall survive only for the one-year period following the Closing.

 

Section 6.11        No Waiver. Neither the failure of, nor any delay on the part
of, any Party in exercising any right, power or privilege under this Agreement,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Agreement preclude other or further
exercise thereof or the exercise of any other right, power or privilege; nor
shall any waiver of any right, power, privilege or default under this Agreement
constitute a waiver of any other right, power, privilege or default under this
Agreement. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Purchasers upon any default
under this Agreement shall impair any such right, power or remedy or be
construed to be a waiver thereof or an acquiescence therein; nor shall the
action of the Purchasers in respect of any such default, or any acquiescence by
any of them therein, affect or impair any right, power or remedy of the
Purchasers in respect of any other default. All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.

 

Section 6.12        Several Obligations. The obligations of the Purchasers under
this Agreement shall be several and not joint.

 

Section 6.13        Expenses. Each Party shall pay its own fees and expenses in
connection with the preparation, negotiation, execution and delivery of this
Agreement.

 

Section 6.14        Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Company will be entitled to specific performance under
this Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained herein and hereby agree to waive and not to assert in any action or
proceeding for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 



24

 

 

Section 6.15        Further Assurances. From time to time, each Party shall
perform any and all acts and execute and deliver to the other Parties all such
additional instruments and documents and take all such other actions as may be
necessary or as reasonably requested by another Party to carry out the purposes
of this Agreement, to evidence the fulfillment of the agreements herein
contained, or to preserve and protect the rights of such other Party as
contemplated herein and therein.

 

Section 6.16        Securities Laws Disclosure; Publicity. The Company shall:
(a) issue a press release disclosing the material terms of the transactions
contemplated hereby promptly following the execution and delivery hereof (the
“Press Release”), and (b) by 5:30 p.m. (New York City time) on the fourth
Trading Day following the date hereof, file a Current Report on Form 8-K
disclosing the material terms of the transactions contemplated hereby which
shall have been previously reviewed by the Purchasers (the “Form 8-K”). From and
after the issuance of the Press Release, no Purchaser shall be in possession of
any material, non-public information received from the Company or any of their
respective officers, directors or employees that is not disclosed in the SEC
Reports and the Press Release.

 

Section 6.17        Non-Public Information. Except with respect to the material
terms and conditions of the transactions contemplated by this Agreement and the
Public Offering (collectively, “Non-Public Information”), the Company covenants
and agrees that neither it nor any other person acting on its behalf will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information.

 

[Signature Page Follows]

 



25

 

 

IN WITNESS WHEREOF, the Purchasers and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

  COMPANY:       IVERIC BIO, INC.       By: /s/ David F. Carroll   Name:   
David F. Carroll   Title: SVP/CFO/Treasurer

 

[Stock Purchase Agreement]

 



 

 

 

  PURCHASERS:       SAMSARA BIOCAPITAL, L.P.         By: Samsara BioCapital GP,
LLC,     General Partner         By:    /s/ Srinivas Akkaraju     Name: Srinivas
Akkaraju, MD, PhD     Title: Managing Member     Address:     Email:

  

[2020 PIPE – Stock Purchase Agreement]

 



 

 

 

  PURCHASERS:       Vivo Capital Fund IX, L.P.         By: Vivo Capital IX, LLC
        By: /s/ Albert Cha     Name: Albert Cha     Title: Managing Member    
Address:     Email:

 

[2020 PIPE – Stock Purchase Agreement]

 



 

 

 

  PURCHASERS:       Vivo Opportunity Fund, L.P.       By: Vivo Opportunity, LLC
      By: /s/ Albert Cha   Name: Albert Cha   Title: Managing Member   Address:
  Email:

 

[2020 PIPE – Stock Purchase Agreement]

 



 

 

 

SCHEDULE 1

 

PURCHASER PURCHASE PRICE Samsara BioCapital, L.P. $11,000,000 Vivo Capital Fund
IX, L.P. $4,462,767 Vivo Opportunity Fund, L.P. $20,000,000

 



 

 